ORDER
MARTIN A. POLCARI of WAYNE, who was admitted to the bar of this State in 1974, and who thereafter consented to his temporary suspension by Order adopted by this Court on November 28, 1995, and who remains suspended at this time, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that MARTIN A. POLCARI is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.